COWART, Judge.
The trial court relied on McLellan v. State Farm Mutual Automobile Insurance Company, 366 So.2d 811 (Fla. 4th DCA 1979), to hold that section 627.4132, Florida Statutes (1979), prohibited stacking of uninsured motorist coverages in policies insuring different named insureds. Since that ruling this court has rejected McLellan. Day v. United States Fidelity & Guaranty Co., 388 So.2d 351 (Fla. 5th DCA 1980); Florida Insurance Guaranty Association v. Johnson, 392 So.2d 1348 (Fla. 5th DCA 1980). Accordingly, the order dismissing appellant’s complaint is
REVERSED.
DAUKSCH, C. J., and SHARP, J., concur.